DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-3 are pending and examined on the merits.
Priority
3.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application No. 62/766873, filed on 11/07/2018.
Information Disclosure Statement
4.	The IDS filed on 03/24/2020 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
5.	The Drawings filed on 03/13/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Journal of the American Chemical Society, published 02/02/2018; cited on IDS filed on 03/24/2020) in view of Ly et al. (WO 2015/172058 A1; examiner cited).
7.	Claims 1-3 are drawn to a conjugate of a pair of DNA binders with a nucleic-acid based cooperation domain.
8.	With respect to claims 1-3, Yu et al. teach a conjugate comprising a pair of DNA binders in the form of pyrrole-imidazole polyamides with a cooperation domain in the form of cyclodextrin-adamantane for mimicking naturally occurring TF pair-DNA interactions [see Abstract; p. 2426 column 1 to p. 2427; Figures 1-2].
	However, Yu et al. does not teach the conjugate wherein the cooperation domain is a nucleic acid based cooperation domain and wherein the nucleic acid based cooperation domain comprises left-handed gamma-PNA.
	Ly et al. teach left handed gamma-PNA molecules renders them impervious to hybridization with natural nucleic acid biopolymers such as DNA or RNA, and the conformation orthogonality, combined with the exquisite binding affinity and sequence specificity and ease of synthesis and chemical group functionalization, makes left handed gamma PNAs attractive as molecular tags for drug discovery [see Abstract; paragraph 0060].  Ly et al. teach that left handed gamma PNAs can be used in the construction of recognition tags for the production of molecular circuits in live cells and intact organisms for detection and treatment of genetic and infectious diseases [see paragraph 0061].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Yu et al. and Ly et al. according to the teachings of Ly et al. to use a left handed gamma PNA in the conjugates of Yu et al. because Yu et al. teach a conjugate comprising a pair of DNA binders in the form of pyrrole-imidazole polyamides with a cooperation domain in the form of cyclodextrin-adamantane for mimicking naturally occurring TF pair-DNA interactions.  Ly et al. teach that left handed gamma PNA molecules have a use in recognition tags for the production of molecular circuits in live cells and intact organisms for detection and treatment of genetic and infectious diseases.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Yu et al. and Ly et al. because Ly et al. acknowledges that left handed gamma-PNA molecules renders them impervious to hybridization with natural nucleic acid biopolymers such as DNA or RNA, and the conformation orthogonality, combined with the exquisite binding affinity and sequence specificity and ease of synthesis and chemical group functionalization, makes left handed gamma PNAs attractive as molecular tags for drug discovery.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
9.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. (Accounts of Chemical Research, 2006; examiner cited) in view of Ly et al. (WO 2015/172058 A1; examiner cited).
10.	Bando et al. teach the design and synthesis of sequence specific alkylating pyrrole-imidazole polyamide conjugates that selectively alkylate pre-determined DNA sequences that possess gene-silencing activities and a promising potency against human cancer cell lines as well as xenografts of human cancer cell lines [see Abstract].  Bando et al. teach the pyrrole-imidazole polyamides are attractive artificial molecules that can be useful tools for gene regulation and functional analysis of genes because of their high sequence specificity and binding ability equal to transcription factors [see p. 942, column 2].
	However, Bando et al. does not teach the conjugate wherein the cooperation domain is a nucleic acid based cooperation domain and wherein the nucleic acid based cooperation domain comprises left-handed gamma-PNA.
	Ly et al. teach left handed gamma-PNA molecules renders them impervious to hybridization with natural nucleic acid biopolymers such as DNA or RNA, and the conformation orthogonality, combined with the exquisite binding affinity and sequence specificity and ease of synthesis and chemical group functionalization, makes left handed gamma PNAs attractive as molecular tags for drug discovery [see Abstract; paragraph 0060].  Ly et al. teach that left handed gamma PNAs can be used in the construction of recognition tags for the production of molecular circuits in live cells and intact organisms for detection and treatment of genetic and infectious diseases [see paragraph 0061].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Bando et al. and Ly et al. according to the teachings of Ly et al. to use a left handed gamma PNA in the conjugates of Bando et al. because Bando et al. teach a conjugate comprising a pair of DNA binders in the form of pyrrole-imidazole polyamides that possess gene-silencing activities and a promising potency against human cancer cell lines as well as xenografts of human cancer cell lines.  Ly et al. teach that left handed gamma PNA molecules have a use in recognition tags for the production of molecular circuits in live cells and intact organisms for detection and treatment of genetic and infectious diseases.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Bando et al. and Ly et al. because Ly et al. acknowledges that left handed gamma-PNA molecules renders them impervious to hybridization with natural nucleic acid biopolymers such as DNA or RNA, and the conformation orthogonality, combined with the exquisite binding affinity and sequence specificity and ease of synthesis and chemical group functionalization, makes left handed gamma PNAs attractive as molecular tags for drug discovery.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
11.	Status of the claims:
	Claims 1-3 are pending.
	Claims 1-3 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656